Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-20, drawn to a method of analyzing an analyte of interest, classified in G01N 33/53.
II. Claim 2, drawn to a method of analyzing an analyte of interest, classified in G01N 33/582.
III. Claims 21-26 and 28-35, drawn to a method of analyzing two or more analytes, classified in G01N 2015/1018.
IV. Claim 27, drawn to a method of analyzing two or more analytes, classified in G01N 33/54346.

Inventions I and II are independent and distinct inventions.  Invention I requires a plurality of carrier proteins which are not part of the macroconjugate and Invention II does not require this limitation.  Invention I requires the macroconjugate comprises a plurality of taqs or detectable labels and Invention II does not require this limitation.    Invention II requires the macroconjugate comprises a plurality of carrier proteins covalently attached to locations around the core and Invention I does not require this limitation.
           Inventions I and III are independent and distinct inventions.  Invention I requires a plurality of macorconjugate which comprise a core comprising a cross-linked protein, or polymer comprising comprising a polysaccharide, a dendrimer, a polyether compound, or nanoparticle and Invention III does not require this limitation.  Invention III requires first and second microparticles and first and second conjugates and analyzing images using a customized image analysis process and Invention I does not require these limitations. 
           Inventions I and IV are independent and distinct inventions.  Invention I requires a plurality of macorconjugate which comprise a core comprising a cross-linked protein, or polymer comprising comprising a polysaccharide, a dendrimer, a polyether compound, or nanoparticle and Invention III does not require this limitation.  Invention IV requires first and second microparticles and first and second conjugates and analyzing images using a customized image analysis process and Invention I does not require these limitations. 
           Inventions II and III are independent and distinct inventions.  Invention II requires macroconjugates comprising a core comprising a cross-linked protein or polymer comprising a polysaccharide, a dendrimer, a polyether compound or nanoparticle and a plurality of carrier proteins covalently attached to locations around the core and Invention III does not require these limitations.  .  Invention III requires first and second microparticles and first and second conjugates and analyzing images using a customized image analysis process and Invention II does not require these limitations. 
            Inventions II and IV are independent and distinct inventions.  Invention II requires macroconjugates comprising a core comprising a cross-linked protein or polymer comprising a polysaccharide, a dendrimer, a polyether compound or nanoparticle and a plurality of carrier proteins covalently attached to locations around the core and Invention IV does not require these limitations.  .  Invention IV requires first and second microparticles and first and second conjugates and analyzing images using a customized image analysis process and Invention II does not require these limitations. 
            Inventions III and IV are independent and distinct inventions.   Invention III requires capturing a first analyte of intere4st on a surface of a first microparticle, wherein the first microparticle comprises a plurality of specific binding members immobilized on the surface thereof which bind to the first analyte and is labeled with a first fluorophore and Invention IV does not require this specific limitation.  Invention III requires first, second and third fluorophores and Invention IV does not require these limitations.  Invention IV requires that the first and second microparticles differ in size and/or shape and Invention III does not require this limitation. 
                      Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
            Restriction for examination purposes as indicated is proper because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for other because of the different search terms and different search strategies restriction for examination purposes as indicated is proper because the different inventions with the different classification and different searches impose a serious burden upon the Examiner.
Election of Species
           This application contains claims directed to the following patentably distinct species. 
           In the event the applicant elects inventions I or II then the applicant is required to elect a single species from the following.
 Core  (elect one of the following; see claim 1 or claim 2)
Cross-linked protein
Cross-linked polymer
          NOTE: It appears that all the examples in the specification are limited to a cross-linked polymer.

Component of the cross-linked protein or polymer (also elect one of the following; see claims 1-5)
     Polysaccharide
     Dendrimer
      Polyether compound
      Nanoparticle

          The species are independent or distinct because each represents a unique   molecule having a distinct structure or composition.  Proteins are completely different molecules than polymers. Also polysaccharides, dendrimers, polyether compounds and nanoparticles have completely different structures and are composed of completely different materials. Finally, these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (in particular, employing different search queries in text-based searches of the patent and non-patent literature in order to uncover art pertaining to the different peptides).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	   	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641